DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-9 are drawn to a system which is within the four statutory categories (i.e. machine).  Claims 11-15 are drawn to a method which is within the four statutory categories (i.e. process).   
Step 2A, Prong 1:
Claim 11 recites “acquiring and displaying information about a subject to a user interface; indicating to an external system that a procedure is in progress; accepting a verification of the identity of the subject based on the displayed information; accepting at least one sign-off on the verification; and sending a signal to a treatment delivery system when the verification is complete, to enable a function of the treatment delivery system” and these limitations correspond to certain methods of organizing human activity with recitation of generic devices (underlined). 
This is a method of managing interactions between people, such as user following rules and instructions. 
Claim 1 similarly corresponds to an abstract idea of organizing human activity, since the claim recites “providing a set of prompts to a user for verifying an identity of a subject based in part on inputs received from the at least one input device, and configured to send a communicative signal to the electromechanical control interface when the subject’s identity is verified” (the recitation of generic devices are underlined). 
The mere nominal recitation of a generic computing device, input device, control interface and user interface does not take the claim out of the methods of organizing human interactions grouping.
Claims 2-10, 12-15 and 17-20 are ultimately dependent from Claims 1, 11, 16 and include all the limitations of Claims 1, 11, 16. Therefore, claims 2-10, 12-15 and 17-20 recite the same abstract idea. Claims 2-10, 12-15 and 17-20 describe further limitations verification of subject’s identity and sending treatment signal to the delivery system. These are all just further describing the abstract idea recited in claims 1, 11, 16, without adding significantly more.  
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, claims recite the additional elements underlined below:
“A system for subject verification, comprising: 
at least one computing device; 
at least one input device communicatively connected to the at least one computing device; 
at least one electromechanical control interface communicatively connected to the at least one computing device, configured to deliver at least one electrical signal to a treatment delivery system; and 
a user interface executing on the at least one computing device, providing a set of prompts to a user for verifying an identity of a subject based in part on inputs received from the at least one input device, and configured to send a communicative signal to the electromechanical control interface when the subject's identity is verified.
2. The system of claim 1, wherein the treatment delivery system is selected from the group consisting of a medical linear accelerator and a radioactive isotope therapy machine.
3. The system of claim 1, wherein the at least one computing device comprises a first computing device executing the user interface and a second computing device communicatively connected to the electromechanical control interface.
4. The system of claim 1, wherein the at least one electrical signal is delivered to at least one relay.
5. The system of claim 1, wherein the at least one computing device comprises a single- board computer.
6. The system of claim 1, wherein the at least one computing device is communicatively connected to at least one external computing device comprising a database.
7. The system of claim 6, wherein the at least one external computing device comprises an oncology information system.
8. The system of claim 6, wherein the at least one external computing device comprises a database server configured to store timeout event data on a non-transitory computer-readable medium.
9. The system of claim 6, wherein the at least one external computing device comprises an authentication server.
10. The system of claim 9, wherein the authentication server is an active directory server.
11. A method of verifying subject identity for treatment with a treatment device, comprising: 
acquiring and displaying information about a subject to a user interface; 
indicating to an external system that a procedure is in progress; 
accepting a verification of the identity of the subject based on the displayed information; 
accepting at least one sign-off on the verification; and 
sending a signal to a treatment delivery system when the verification is complete, to enable a function of the treatment delivery system.
12. The method of claim 11, further comprising transmitting timestamped data about the verification to an external database.
13. The method of claim 11, further comprising accepting a biometric form of verification selected from the group consisting of facial recognition, palm scanning, retinal scanning, and fingerprint scanning.
14. The method of claim 11, further comprising displaying at least one alert about the procedure on the user interface.
15. The method of claim 11, further comprising displaying at least one status message about the procedure on the user interface.
16. A method of verifying subject identity for treatment with a treatment device, comprising: 
querying a clinical database for information about a subject via a user interface; 
comparing displayed subject information to a subject; 
verifying the identity of the subject; 
providing at least one electronic signature via the user interface; and 
sending a signal to a treatment delivery system via the user interface, to enable a function of the treatment delivery system.
17. The method of claim 16, wherein the information about the subject is selected from the group consisting of an image of the subject, a name of the subject, a date of birth of the subject, a barcode, a palm print, a fingerprint, and a retinal scan.
18. The method of claim 16, wherein the at least one electronic signature is at least two electronic signatures.
19. The method of claim 16, wherein the signal is an electrical signal configured to actuate a relay.
20. The method of claim 16, further comprising authenticating against an external authentication database.”
These additional elements are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
The computing device and its components are recited in the claims at a high-level of generality (i.e., as a generic computing device performing generic functions of accepting inputs using a user interface, providing prompts to the user and sending a signal to another computing device) such that they amount no more than mere instructions to apply the exception using generic computer components. The current specification describes the computing device as a generic device, for instance, par. 21 recites “…It is further understood that elements of the present invention may be executed on any acceptable computing platform, including but not limited to a server, a cloud instance, a workstation, a thin client, a mobile device, an embedded microcontroller, a television, or any other suitable computing device known in the art.”. 
Claims also recite other additional limitations beyond abstract idea, including functions such as acquiring/storing data from/to a database, displaying/transmitting data are insignificant extra-solution activities (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea.
Step 2B:
Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing device to perform both the accepting inputs using a user interface, providing prompts to the user and sending a signal to another computing device steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The recited function of “a user interface executing on the at least one computing device, providing a set of prompts to a user for verifying an identity of a subject based in part on inputs received from the at least one input device” is a well-understood, routine and conventional activity known in the industry, as evidenced by Addy (US 2011/0015945 A1) (listed on the References Cited). In particular, Addy teaches “…the verification program 125 can cause the display 202 to prompt the user to press a scan/ capture button 206, or otherwise interact with the system, so as to image the patient's iris 504 and, optionally, store the current iris image in local or remote data storage means 122 Subsequent to any image processing Such any necessary analog to digital conversion. Next at step 503, the verification program 125 causes the processor 116 to retrieve the program instructions from the iris decode module 124 and implement the program instructions so as to convert the iris image to a current iris code…” in par. 29 and “…the verification program 125 proceeds to query the database to retrieve the patient record associated with the current iris code 515. Next, at step 516, the verification program compares the current medication bar code value to the previously stored medication bar code value associated with the patient to determine if there is a match 518…” in par. 31. 
The function of “sending a communicative signal to the electromechanical control interface” and “enabling a function of the treatment system” in the radiology field is also found to be well-understood, routine and conventional activity, as evidenced by Uber, III et. al. (US 6,970,735 B2). In particular, Uber teaches “Preferably, unidirectional or bi-directional communication and optionally control between devices of the present invention is enabled through use of a control/communication interface to which each of the devices of the imaging/ injection System can be connected. This interface mating point can be located on a separate device or can be incorporated into one of the other devices (for example, into a controller for the pressurizing unit or injector). Suitable communication methods include data transmission, prefer ably digital, over wires, fiber optics, or via conducted or broadcast electromagnetic radiation (for example, light and RF) or ultrasonic radiation.” In col. 4, lines 12-24.
Well-understood, routine and conventional activities are not sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giap et al. (hereinafter Giap) (US 2015/0306340 A1).

As per claim 1, Giap discloses a system for subject verification, comprising: 
at least one computing device (par. 14); 
at least one input device communicatively connected to the at least one computing device (par. 14, 60-61); 
at least one electromechanical control interface communicatively connected to the at least one computing device, configured to deliver at least one electrical signal to a treatment delivery system (par. 30); and 
a user interface executing on the at least one computing device, providing a set of prompts to a user for verifying an identity of a subject based in part on inputs received from the at least one input device, and configured to send a communicative signal to the electromechanical control interface when the subject's identity is verified (par. 42, 63).

As per claim 2, Giap discloses the system of claim 1, wherein the treatment delivery system is selected from the group consisting of a medical linear accelerator and a radioactive isotope therapy machine (par. 28).

As per claim 3, Giap discloses the system of claim 1, wherein the at least one computing device comprises a first computing device executing the user interface and a second computing device communicatively connected to the electromechanical control interface (par. 42, 63).

As per claim 4, Giap discloses the system of claim 1, wherein the at least one electrical signal is delivered to at least one relay (par. 54).

As per claim 5, Giap discloses the system of claim 1, wherein the at least one computing device comprises a single- board computer (par. 14).

As per claim 6, Giap discloses the system of claim 1, wherein the at least one computing device is communicatively connected to at least one external computing device comprising a database (par. 59).

As per claim 7, Giap discloses the system of claim 6, wherein the at least one external computing device comprises an oncology information system (par. 60).

As per claim 8, Giap discloses the system of claim 6, wherein the at least one external computing device comprises a database server configured to store timeout event data on a non-transitory computer-readable medium (par. 67-68, fig. 9-10, 148).

As per claim 9, Giap discloses the system of claim 6, wherein the at least one external computing device comprises an authentication server (par. 67, 131).

As per claim 10, Giap discloses the system of claim 9, wherein the authentication server is an active directory server (par. 67, 131).

As per claim 11, Giap discloses a method of verifying subject identity for treatment with a treatment device, comprising: 
acquiring and displaying information about a subject to a user interface (par. 131, 141, 162); 
indicating to an external system that a procedure is in progress (par. 131, 141, 162); 
accepting a verification of the identity of the subject based on the displayed information (par. 131, 141, 162)); 
accepting at least one sign-off on the verification (par. 131, 141, 162); and 
sending a signal to a treatment delivery system when the verification is complete, to enable a function of the treatment delivery system (par. 131, 141, 162).

As per claim 12, Giap discloses the method of claim 11, further comprising transmitting timestamped data about the verification to an external database (par. 131, 141, 162).

As per claim 13, Giap discloses the method of claim 11, further comprising accepting a biometric form of verification selected from the group consisting of facial recognition, palm scanning, retinal scanning, and fingerprint scanning (par. 62, 67).

As per claim 14, Giap discloses the method of claim 11, further comprising displaying at least one alert about the procedure on the user interface (par. 142-143).

As per claim 15, Giap discloses the method of claim 11, further comprising displaying at least one status message about the procedure on the user interface (par. 20).

As per claim 16, Giap discloses a method of verifying subject identity for treatment with a treatment device, comprising: 
querying a clinical database for information about a subject via a user interface (par. 67-68); 
comparing displayed subject information to a subject (par. 67-68); 
verifying the identity of the subject; providing at least one electronic signature via the user interface (par. 67-68); and 
sending a signal to a treatment delivery system via the user interface, to enable a function of the treatment delivery system (par. 30).

As per claim 17, Giap discloses the method of claim 16, wherein the information about the subject is selected from the group consisting of an image of the subject, a name of the subject, a date of birth of the subject, a barcode, a palm print, a fingerprint, and a retinal scan (abstract, par. 42).

As per claim 18, Giap discloses the method of claim 16, wherein the at least one electronic signature is at least two electronic signatures (par. 67-68, 148).

As per claim 19, Giap discloses the method of claim 16, wherein the signal is an electrical signal configured to actuate a relay (par. 54).

As per claim 20, Giap discloses the method of claim 16, further comprising authenticating against an external authentication database (par. 67-68, 148).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626